          Case 5:17-cv-05671-BLF Document 310 Filed 09/15/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
11                                           SAN JOSE

12
     VLSI TECHNOLOGY LLC,                          Case No. 5:17-cv-05671-BLF
13
                                     Plaintiff,    JOINT STATEMENT PURSUANT TO
14                                                 D.I. 260
     v.
15
     INTEL CORPORATION,
16

17                                  Defendant.

18

19

20

21

22

23

24

25

26

27

28


     Case No. 5:17-cv-05671-BLF                         Joint Statement Pursuant To D.I. 260
          Case 5:17-cv-05671-BLF Document 310 Filed 09/15/21 Page 2 of 4


 1          Plaintiff VLSI Technology LLC ("VLSI") and Defendant Intel Corporation ("Intel") by and

 2   through their undersigned counsel hereby provide this Joint Statement Pursuant To D.I. 260.

 3          On March 11, 2019, Magistrate Judge Cousins ordered the parties to "confer and resubmit

 4   disputed discovery issues within 14 days" of the Court lifting the stay of this case entered on March

 5   11, 2019. See D.I. 260.

 6          The stay lifted on September 1, 2021. See D.I. 290.

 7          The parties have met and conferred about issues that were disputed before the Court entered

 8   the stay, including on September 10, 2021. To afford the parties sufficient time to determine

 9   whether agreement can be reached as to any issues that remain disputed, the parties jointly

10   respectfully request that the Court extend the 14-day deadline of D.I. 260 by one week, so that the

11   parties may meet and confer further and, if needed, resubmit any disputed discovery issues on or

12   before September 22, 2021.

13

14   DATED: September 15, 2021                             Respectfully submitted,

15   IRELL & MANELLA LLP                                   WILMER CUTLER PICKERING
                                                            HALE AND DORR LLP
16

17   /s/ Dominik Slusarczyk                                /s/ Mark D. Selwyn
     Dominik Slusarczyk (SBN 287084)                       Mark D. Selwyn (SBN 244180)
18     dslusarczyk@irell.com                                 mark.selwyn@wilmerhale.com
     1800 Avenue of the Stars, Suite 900                   2600 El Camino Real, Suite 400
19   Los Angeles, CA 90067                                 Palo Alto, CA 94306
     Telephone: (310) 277-1010                             Telephone: (650) 858-6000
20
     Fax: (310) 203-7199                                   Fax: (650) 858-6100
21
     Attorneys for Plaintiff VLSI Technology LLC           Attorneys for Defendant Intel Corporation
22

23

24

25

26

27

28


                                                       1

     Case No. 5:17-cv-05671-BLF                                   Joint Statement Pursuant To D.I. 260
          Case 5:17-cv-05671-BLF Document 310 Filed 09/15/21 Page 3 of 4


 1                                      CERTIFICATE OF SERVICE

 2
     On this 15th day of September 2021, I hereby certify that I caused the foregoing document entitled
 3
     Joint Statement Pursuant To D.I. 260 to be filed via the court's CM/ECF system, which shall send
 4
     notice to the counsel of record for the parties.
 5
     DATED: September 15, 2021                              WILMER CUTLER PICKERING
 6                                                           HALE AND DORR LLP
 7
                                                            /s/ Mark D. Selwyn
 8                                                          Mark D. Selwyn (SBN 244180)
                                                              mark.selwyn@wilmerhale.com
 9                                                          2600 El Camino Real, Suite 400
                                                            Palo Alto, CA 94306
10                                                          Telephone: (650) 858-6000
11                                                          Fax: (650) 858-6100

12                                                          Attorneys for Defendant Intel Corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2

     Case No. 5:17-cv-05671-BLF                                    Joint Statement Pursuant To D.I. 260
          Case 5:17-cv-05671-BLF Document 310 Filed 09/15/21 Page 4 of 4


 1                                          ECF ATTESTATION

 2          I, Mark D. Selwyn, am the ECF user whose ID and password are being used to file this

 3   JOINT STATEMENT PURSUANT TO D.I. 260. I hereby attest that I received authorization to

 4   insert the signatures indicated by a conformed signature (/s/) within this e-filed document.

 5

 6

 7                                                    By: /s/ Mark D. Selwyn
                                                         Mark D. Selwyn
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3

     Case No. 5:17-cv-05671-BLF                                  Joint Statement Pursuant To D.I. 260
